DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 04 October 2022 is acknowledged.  Claims 1-27, 29, 30, 32-42, 44-52, 55-67, and 79 have been cancelled.  Claims 28 and 78 have been amended.  Claims 28, 31, 43, 53, 54, 68-78, 80, and 81 are pending and under consideration.

Specification
The Substitute Specification and Replacement Abstract filed 04 October 2022 are acknowledged and have been entered.    

Withdrawn Objections/Rejections
The Substitute Specification and Replacement Abstract filed 04 October 2022 has obviated the previous objections to the Specification.

Applicant’s amendment has obviated the previous objection to claim 78.

Applicant’s amendment to incorporate the limitation of non-rejected claim 67 into the independent claim has obviated the previous rejection of claims 28, 29, 43, 53, 54, 69, 71-81 under 35 U.S.C. 102(a)(1) as being anticipated by Loew et al. (US20170368169A1), as evidenced by Hollinger & Hudson (Nature Biotechnology (2005) 23(9):1126-1136), and Cuesta et al. (Trends in Biotechnology (2010) 28:355-362; hereafter Cuesta), all of record.

The abandonment of copending Application No. 16/593,704 has obviated the previous provision rejection of claims 28, 29, 31, 43, 53, 54, and 67-81 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18, 20, 31, and 32 of that application.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28, 31, 43, 53, 54, 68-78, 80, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al. (US20170368169, of record), Hopfner et al. (WO2017081101, of record), and Vu et al. (WO2018083204; of record).
The teachings of Loew in view of Hopfner and Vu were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
Claim Amendments
The 04 October 2022 claim amendments incorporated limitations previously found in rejected claims 29 (first binding domain binds BCMA), 67 (second binding domain affinity is between 1 nM to about 100 nM), and 79 (trispecific enhances T cell activation relative to a bispecific plus anti-PD-L1) into independent claim 28.  That amendment does not alter the basis for the rejection of record, which included now canceled claims 29, 67, and 79 in the rejection.  The additional amendment to claim 78 corrects an informality and so also does not affect the rejection of record.  
Applicant’s Arguments
Applicant argues in the Remarks that the instantly claimed construct with binding affinity for BCMA, PD-L1, and CD3 achieves exceptional results in the treatment of relapsed / refractory multiple myeloma.  Remarks at 8.  Figure 17C is pointed to as showing the effect of an exemplary trispecific (CDR1-017) which achieves more robust T cell activation  and a greater tumor volume reduction compared to a BCMA x CD3 bispecific antibody in combination with an anti-PD-L1 antibody.
On page 9 of the Remarks, Applicant also argues that Loew does not teach combining specificities to BCMA and PD-L1.  Hopfner is argued not to cure the deficiency in Loew because it is Applicant’s position that Hopfner also does not teach targeting BCMA; does not teach the instantly claimed trispecific format; favors use of endogenous extracellular domains for the immune checkpoint aspect rather than an antibody domain; and does not teach the enhanced effect achieved relative to the bispecific in combination with anti-PD-L1.  Applicant acknowledges that Hopfner teaches the checkpoint binding component should have a binding affinity that is at least 10-fold lower than the tumor targeting arm but avers that the Hopfner’s construct must utilize a very high affinity tumor targeting arm because Hopfner drastically reduces the anti-PD-L1 affinity.  Regarding the teachings of Vu, Applicant on page 10 points out that the combination of a BCMA x CD3 bispecific antibody and an anti-PD-L1 antibody is less effective than the instantly claimed trispecific molecule.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing with respect to the amended claims.  As previously discussed, Loew teaches the claimed trispecific format (see figure 8B in particular) that is required by independent claims 28 and 54.  The teachings of Hopfner of record provide reason to link an anti-tumor antigen binding domain with an immune checkpoint binding site and an anti-immune effector cell binding domain.  The teachings of Vu provide reason to select the combination of anti-BCMA as the tumor targeting component along with anti-PD-L1 as the immune checkpoint binding site and anti-CD3 as the component that binds immune effector cells.  Specifically, Vu teaches BCMA is a multiple myeloma tumor target that effectively targets antibody constructs comprising a BCMA binding domain and a CD3 binding domain to multiple myeloma cells for their elimination by the immune effector cells and Vu also teaches inhibiting PD-L1 with an anti-PD-L1 construct further enhanced the immune response of constructs comprising a BCMA binding domain and a CD3 binding domain against the tumor cells.  Applicant’s argument that the references individually do not teach the claimed construct does not address the fact that the combination of references provided good reason to select the individual specificities recited for inclusion in a trispecific construct.  And while it is acknowledged that there were multiple potential formats for the trispecific molecule, the prior art teaches the formats as alternatives and the evidence of record does establish that the unexpected results argued for the instantly claimed trispecific molecule flow from the particular format rather than from the inclusion of the particular lower affinity anti-PD-L1 antibody utilized in the CDR1-017 construct.
Additionally, while amended claim 28 now recites the affinity for the anti-PD-L1 component is between about 1 nM to about 100 nM (previously recited in now canceled claim 67), this limitation overlaps with the affinity taught by Hopfner.  Specifically, Hopfner teaches that the first binding site that binds to the cell surface protein (i.e., anti-BCMA) should bind at an affinity in the range of 0.1 to 200 nM (lines 1-3 on page 17, in particular) whereas the binding site that binds to a cell surface immune checkpoint protein on a tumor cell (i.e., the anti-PD-L1) preferably binds at a lower affinity than the affinity of the binding site that binds to the cell surface protein on a tumor cell by a factor of at least 10 (second to last paragraph on page 16, in particular).  Hopfner further teaches that reduced binding affinity reduces off-site binding (third paragraph on page 17, in particular).  And while Hopfner contemplates factors greater than 10 for the difference in affinity, the ranges taught by Hopfner overlap with the instantly recited ranges.  Here, even when the affinity recited in claim 31 for the anti-BCMA binding domain is considered in conjunction with the affinity recited in claim 28 for the anti-PD-L1 binding domain, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" and a prima facie case of obviousness therefore exists. MPEP 2144.05.  
Applicant’s argument of unexpected results are acknowledged.  But as noted above, it is not clear that those results flow from the trispecific molecule as currently broadly recited.  Hopfner’s teaching of the advantages of a trispecific format suggest that it was not unexpected that the trispecific would have better T cell activation and tumor cell killing compared to the bispecific combined with immune checkpoint blockade.  And the reduced off target binding relied upon in Applicant’s arguments comes from the inclusion of a particular anti-PD-L1 antibody with a particular affinity so that it is not clear that the results achieved would be attained across the range of affinities encompassed by the current claims for the anti-PD-L1 binding domain.  While evidence of unexpected results can be a basis for patentability, the evidence provided must be commensurate in scope with the breadth of the claims.  At present it is not.    
For these reasons, the rejection is maintained as applied to the amended claims.



Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643